DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Briere (US 2008/0136390)
Regarding claim 1, Briere discloses a circuit [figs. 3-5B], comprising: a low-side circuit [circuit 20/24/24’, figs. 3-5A] disposed on a first flip-chip semiconductor device [layer 43 having bump contacts for flip chip mounting for the low side circuit, figs. 4-5A;  para. 6 and 43-45], the first flip-chip semiconductor device formed from at least one layer of gallium-nitride [AlGaN layer 43, fig. 5A-5B, para. 43-45] disposed on at least one layer of silicon [40, fig. 5A, para. 43], wherein the low-side circuit comprises: a low-side switch [20, fig. 3] comprising a low-side switch control gate [20G, fig. 3], a low-side source [20S, fig. 3], and a low-side drain [20D, fig. 3]; and a low-side switch driver [driver 24/24’, figs. 3-5A], arranged to control a conductivity state of the low-side switch [on state of 20] according to a first input signal [input signal to gate 20, fig. 3]; and a high-side circuit [circuit 18/22/22’, figs. 3-5A] disposed on a second flip-chip semiconductor device [layer 43 having bump contacts for flip chip mounting for the high side circuit, figs. 4-5A, para. 6, 43-45], the second flip-chip semiconductor device formed from at least one layer of gallium-nitride disposed [AlGaN layer 43, fig. 5A-5B, para. 43-45] on at least one layer of silicon [para. 43], wherein the high-side circuit comprises: a high-side switch [18, fig. 3] comprising a high-side switch control gate [18G, fig. 3], a high-side source [18S, fig. 3], and a high-side drain [18D, fig. 3]; and a high side switch driver [driver 22/22’, figs. 3-5A] arranged to control a conductivity state of the high-side switch [on/off state of 18] according to a second input signal [input signal to 18, fig. 3]; wherein the low-side drain is electrically connected to the high-side source such that the low-side circuit and the high-side circuit form a half-bridge circuit [para. 34].
Regarding claim 2, Briere discloses wherein the at least one layer of gallium-nitride is a composite stack of III-nitrides [par. 43, fig. 5A].
Regarding claim 3, Briere discloses wherein the at least one layer of gallium-nitride includes a layer of aluminum gallium nitride [par. 43, fig. 5A].
Regarding claim 4, Briere discloses wherein each of the first and the second flip-chip semiconductor devices include flip-chip bumps that are electrical connections [39, fig. 4; para. 45].
Regarding claim 5, Briere discloses wherein the first flip-chip semiconductor device and the second flip-chip semiconductor device are disposed on a monolithic semiconductor substrate [42, fig. 5A] formed from at least one layer of gallium-nitride disposed on at least one layer of silicon [para. 42].
Regarding claim 7, Briere discloses wherein the second flip-chip semiconductor device includes at least a portion of a level shifting circuit [26, fig. 3].
Regarding claim 8, Briere discloses a circuit [figs. 3-5B], comprising: a low-side circuit [circuit 20/24/24’, figs. 3-5A] disposed on a first flip-chip semiconductor device [layer 43 having bump contacts for flip chip mounting for the low side circuit, fig. 5A;  para. 6 and 43-45], the first flip-chip semiconductor device formed on a substrate [40, fig. 5A, para. 43] including gallium-nitride, wherein the low-side circuit comprises: a low-side enhancement-mode transistor [20, fig. 3, para. 39] comprising a low-side control gate [20G, fig. 3], a low-side source [20S, fig. 3], and a low-side drain [20D, fig. 3], the low-side control gate arranged to control a conductivity state [on state of 20] of the low-side enhancement-mode transistor according to a first input signal [input signal to gate 20, fig. 3], wherein the first input signal is received from a low-side driver circuit [24/24’, fig. 3]; and a high-side circuit [circuit 18/22/22’, figs. 3-5A] disposed on a second flip-chip semiconductor device [layer 43 having bump contacts for flip chip mounting for the high side circuit, figs. 4-5A, para. 6, 43-45], the second flip-chip semiconductor device formed on a substrate [40, fig. 5A, para. 12] including gallium-nitride, wherein the high-side circuit comprises: a high-side enhancement-mode transistor [18, fig. 3] comprising a high-side control gate [18G, fig. 3], a high-side source [18S, fig. 3], and a high-side drain [18D, fig. 3], the high-side control gate arranged to control a conductivity state [on state of 18] of the high-side enhancement-mode transistor according to a second input signal [input signal to 18, fig. 3], wherein the second input signal is received from a high-side driver circuit [22/22’]; wherein the low-side drain is electrically connected to the high-side source forming a switch- node [Vs] of a half-bridge circuit [para. 34].
Regarding claim 9, Briere discloses wherein the gallium-nitride comprises a composite stack of III- nitrides [par. 43, fig. 5A].
Regarding claim 10, Briere discloses wherein the gallium-nitride includes a layer of aluminum gallium nitride [par. 43, fig. 5A].
Regarding claim 11, Briere discloses wherein each of the first and the second flip-chip semiconductor devices include flip-chip bumps that are electrical interconnects [39, fig. 4; para. 45].
Regarding claim 12, Briere discloses wherein the first flip-chip semiconductor device and the second flip-chip semiconductor device are disposed on a common gallium-nitride layer [42, fig. 5A] that forms a portion of a monolithic semiconductor substrate [para. 42].
Regarding claim 14, Briere discloses wherein the low-side driver circuit is disposed on the first flip-chip semiconductor device  [layer 43 having bump contacts for flip chip mounting for the low side circuit, fig. 5A;  para. 6 and 43-45].
Regarding claim 15, Briere discloses wherein the high-side driver circuit is disposed on the second flip- chip semiconductor device [layer 43 having bump contacts for flip chip mounting for the high side circuit, figs. 4-5A, para. 6, 43-45].
Regarding claim 16, Briere discloses a circuit [figs. 3-5B], comprising: a low-side circuit [circuit 20/24/24’, figs. 3-5A]  disposed on a first semiconductor device [layer 43, figs. 5A-5B] having a plurality of first flip-chip interconnects [short wire bonds 39; layer 43 having bump contacts for flip chip mounting for the low side circuit, fig. 5A;  para. 6 and 43-45], the first semiconductor device formed on a substrate [40, fig. 5A] including gallium-nitride and silicon, wherein the low-side circuit comprises: a low-side transistor [20, fig. 3] comprising a low-side control gate [20G, fig. 3], a low-side source [20S, fig. 3], and a low- side drain [20S, fig. 3], the low-side control gate arranged to control a conductivity state [on state of 20] of the low- side transistor according to a first input signal [input signal to gate 20], wherein the first input signal is received from a low-side driver circuit [24/24’, fig. 3]; and a high-side circuit [circuit 18/22/22’, figs. 3-5A] disposed on a second semiconductor device [layer 43, figs. 5A-5B] having a plurality of second flip- chip interconnects [short wire bonds 39; layer 43 having bump contacts for flip chip mounting for the low side circuit, fig. 5A;  para. 6 and 43-45], the second semiconductor device formed on a substrate [40, fig. 5A, para.12] including gallium- nitride and silicon, wherein the high-side circuit comprises: a high-side transistor [18, fig. 3] comprising a high-side control gate [18G, fig. 3], a high-side source [18S, fig. 3], and a high- side drain [18D, fig. 3], the high-side control gate arranged to control a conductivity state [on state of 18] of the high- side transistor according to a second input signal [input signal to gate 20], wherein the second input signal is received from a high-side driver circuit [22/22’, fig. 3]; wherein the low-side drain is electrically connected to the high-side source forming a half-bridge circuit [para. 34].
Regarding claim 17, Briere discloses wherein the gallium-nitride comprises a composite stack of III- nitrides [par. 43, fig. 5A].
Regarding claim 18, Briere discloses wherein the first and the second semiconductor devices are disposed on a common gallium-nitride layer [42, fig. 5A] that forms a portion of a monolithic semiconductor substrate [para. 42].
Regarding claim 19, Briere discloses [figs. 4-5B] wherein the low-side driver circuit is disposed on the first semiconductor device .
Regarding claim 20, Briere discloses [figs. 4-5B] wherein the high-side driver circuit is disposed on the second semiconductor device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Briere in view of  Bahramian et al. (US 2009/0180304 and Bahramian).
Regarding claims 6 and 13, Briere discloses all the features with respect to claims 1 and 8 as outlined above. Briere does not explicitly disclose a wherein the first flip-chip semiconductor device includes at least a portion of a level shifting circuit.
However, Bahramian discloses [see fig. 1] a semiconductor device low side circuit [18] includes at least a portion of a level shifting circuit [62]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Briere by incorporate the level shifting circuit as taught in Bahramian in order to level shifting a signal before it is supplied to the drive stage [para. 8].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842